         Case 8:18-cr-00157-TDC Document 332 Filed 11/21/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)




 UNITED STATES OF AMERICA,

                        v.                            Criminal No. 18-157-TDC

 LEE ELBAZ,

        Defendant.




              UNOPPOSED MOTION TO RELEASE LIEN ON PROPERTY

       On September 20, 2017, the Honorable Timothy J. Sullivan entered an Order Setting

Conditions of Release for Lee Elbaz that required, inter alia, that a lien be placed in the amount

of $1,800,000 on two properties owned by Ms. Elbaz’s aunt, Limor Elbaz: 15 Eugenia Avenue,

San Francisco, California 94110 (“the Eugenia Avenue property”) and 1633 Burrows Street, San

Francisco, California 94134 (“the Burrows Street property”).     See Order Setting Conditions of

Release, ECF No. 11. On March 1, 2018, Judge Sullivan granted Ms. Elbaz’s request to modify

the existing Order by substituting $354,000 in cash for the lien placed on the Eugenia Avenue

property. See Order, ECF No. 35, at 1. Upon receiving confirmation that Limor Elbaz deposited

the $354,000 with the Clerk of the Court, the Court entered an order that the lien on the Eugenia

Avenue property be released. Id.; Order, ECF No. 36. A lien remained on the Burrows Street

property. See Order, ECF No. 35, at 2. At all times prior to trial, Ms. Elbaz complied with the

conditions of her release.
            Case 8:18-cr-00157-TDC Document 332 Filed 11/21/19 Page 2 of 3



       On August 7, 2019, following a jury trial, Ms. Elbaz was convicted. See Jury Verdict, ECF

No. 292. Ms. Elbaz was immediately remanded into custody. See Order Revoking Bail, ECF No.

294. The Court denied Ms. Elbaz’s subsequent Motion for Release Pending Sentencing. See

Order, ECF No. 322. Ms. Elbaz did not appeal the Court’s ruling. Her sentencing is scheduled

for December 9, 2019. See Regular Sentencing Order, ECF No. 295, at 2.

       Because Ms. Elbaz appeared as required at trial and is now detained, the purpose of the

property lien—which presently remains in effect as to both the $354,000 and the Burrows Street

property—has been fully served. Accordingly, Ms. Elbaz respectfully requests that the Court issue

an order to the Clerk to return the cash to Limor Elbaz and to release the lien on the Burrows Street

property.     Undersigned counsel have conferred with counsel for the Government, and the

Government has no objection to the relief sought.



 November 21, 2019                                   Respectfully submitted,

                                                     s/ Barry J. Pollack
                                                     Barry J. Pollack (MD Bar No. 12415)
                                                     Jessica Arden Ettinger (pro hac vice)
                                                     ROBBINS RUSSELL ENGLERT ORSECK
                                                     UNTEREINER & SAUBER LLP
                                                     2000 K Street, N.W. 4th Floor
                                                     Washington, DC 20006
                                                     (202) 775-4500
                                                     bpollack@robbinsrussell.com
                                                     jettinger@robbinsrussell.com
                                                     Counsel for Ms. Elbaz




                                                 2
         Case 8:18-cr-00157-TDC Document 332 Filed 11/21/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

       On this 21st day of November 2019, I directed the foregoing document to be

electronically filed with the Clerk of the Court for the United States District Court for the District

of Maryland by using the Court’s CM/ECF system, which will serve electronic notification of this

filing on all counsel of record.



                                                    Respectfully submitted,

                                                    s/ Barry J. Pollack
                                                    Barry J. Pollack (MD Bar No. 12415)
                                                    ROBBINS RUSSELL ENGLERT ORSECK
                                                    UNTEREINER & SAUBER LLP
                                                    2000 K Street, N.W. 4th Floor
                                                    Washington, DC 20006
                                                    (202) 775-4500
                                                    bpollack@robbinsrussell.com
                                                    Counsel for Ms. Elbaz
